In The 


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-09-00065-CV

 _____________________


IN RE BELLUR & MOBLEY, LLC




Original Proceeding



MEMORANDUM OPINION
	Seeking to compel the trial court to vacate its order dissolving a distress warrant,
Bellur & Mobley, LLC filed a petition for writ of mandamus in this Court.  See Tex. R. App.
P. 52.  We requested a reply from the real party in interest, Wilberto Cortes.  On March 27,
2009, relator notified the Court that it no longer requests mandamus relief.  Accordingly, we
dismiss this original proceeding without reference to the merits.
	PETITION DISMISSED.
									PER CURIAM
Opinion Delivered April 9, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.